Citation Nr: 0529575	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  97-15 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of service-connected right knee sprain, currently 
evaluated as ten (10) percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, granted 
service connection for residuals of right knee sprain, 
evaluated as zero (0) percent disabling from July 1, 1994, 
the day after the veteran retired from service.  

The Board's November 1998 decision and remand included 
unfavorable resolution of three issues appealed; the right 
knee disability and right ankle disability increased rating 
claims were remanded for further development.  In September 
2003, the Board again remanded the right knee and ankle 
disability issues for further development and compliance with 
various due process requirements.  In January 2005, the Board 
denied an increased rating for the right ankle injury 
residuals, but again remanded the knee disability claim for 
clarification as to whether a 10 percent rating was in fact 
assigned by the RO during appeal, as the record then included 
a Supplemental Statement of the Case (SSOC), but not a rating 
decision, reflecting the assignment of a 10 percent rating 
for the right knee disability.  Such clarification was made, 
as reflected in the March 2005 rating decision.  All prior 
Board remand directives also have been completed.  The matter 
is again before the Board for appellate review.     

In June 1998 and in April 2003, the veteran testified 
personally before two different Veterans Law Judges of the 
Board.  The transcripts of both hearings are of record and 
have been considered.  Given Board hearing testimony before 
more than one Veterans Law Judge, the decision below is 
issued by a panel of three Judges, consistent with 
38 U.S.C.A. §§ 7102, 7107(c) (West 2002).      




FINDINGS OF FACT

1.  Right knee sprain residuals are manifested by various 
subjective complaints primarily including knee pain, 
weakness, inflammation, and fatigability.   

2.  The medical evidence of record does not document 
arthritic or degenerative changes in the knee joint; 
subluxation; lateral instability; ankylosis; removed, 
dislocated, or symptomatic semilunar cartilage; impairment of 
the tibia or fibula; or genu recurvatum.  

3.  Extension and flexion of the right knee is within normal, 
or almost normal limits (ranging from zero to 130 to 140 
degrees).   


CONCLUSION OF LAW

The criteria for an increased evaluation for right knee 
sprain residuals, higher than the 10 percent now in effect, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating - Right Knee Disability 

Service connection was granted for residuals of right knee 
sprain in an August 1995 rating decision, and a 
noncompensable rating was assigned for this disability since 
July 1, 1994.  Subsequent rating action during the appeal 
period resulted in an increase in the disability rating to 10 
percent effective July 1, 1994.  

Generally speaking, evaluation of the extent of a service-
connected disability requires consideration of the whole 
recorded history.  See generally 38 C.F.R. 
§§ 4.1, 4.2 (2004).  And, in cases where, as here, an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation (here, initial 
noncompensable evaluation in 1995) is the basis for 
initiating appeal, separate evaluations ("staged ratings") 
can be assigned for separate periods of time if the evidence 
so warrants.  Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  As such, the Board's analysis of this claim 
considers the extent of disability throughout the period 
beginning early 1995, when the original service connection 
claim was received, to the present, and could include 
different, staged ratings depending on the extent of right 
knee disability as demonstrated by the evidence of record.

Further, consistent with AB v. Brown, 6 Vet. App. 35 (1993), 
it is acknowledged that the RO's assignment of a 10 percent 
rating for residuals of right knee sprain while appeal was 
pending does not abrogate the appeal.  This is so because, 
unless explicitly stated otherwise, the veteran is assumed to 
be seeking the maximum compensation under the law.  As such, 
the issue of a higher rating for the knee disability remains 
on appeal even though subsequent rating action during appeal 
resulted in the award of a compensable rate.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  

Musculoskeletal disability, such as the knee disability at 
issue here, is primarily the inability to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. § 
4.40 (2004).  Evaluation of joint disabilities rated on 
limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

The veteran's right knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5024 (2004), which rates tenosynovitis.  Diseases under 
Diagnostic Codes 5013 to 5024 will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
for gout which will be rated under Diagnostic Code 5002.  
Degenerative arthritis is rated according to Diagnostic Code 
5003.  Under this Code, degenerative arthritis established by 
X-ray findings will rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint(s) involved (Diagnostic Code 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.

In this connection, it is noted that, under Hicks v. Brown, 8 
Vet. App. 417 (1995), the U.S. Court of Appeals for Veterans 
Claims stated that Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful motion of a major joint or group of minor joints 
caused by degenerative arthritis established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.    

The March 2005 rating decision clearly indicates that the 
current 10 percent rating is assigned on the basis of painful 
and limited motion, including consideration of functional 
loss due to pain on use and during flare-ups.  As explained 
in detail below, the Board has considered whether the 
evidence support an assignment of higher, or separate 
compensable, rating(s) for service-connected right knee 
disability residuals, and concludes that it does not.  

Diagnostic Code 5260 provides ratings for limitation of 
flexion of 0 percent to 60 degrees; 10 percent to 45 degrees; 
20 percent to 30 degrees; and 30 percent to 15 degrees.  
Diagnostic Code 5261 provides ratings for limitation of 
extension of 0 percent to 5 degrees; 10 percent to 10 
degrees; 20 percent to 15 degrees; 30 percent to 20 degrees; 
40 percent to 30 degrees; and 50 percent to 45 degrees.  
Normal range of motion of the knee is flexion to 140 degrees 
and extension to 0 degree.  See 38 C.F.R. § 4.71a, Plate II 
illustrations.

With respect to evidence of flexion and extension, the 
October 2000 C&P examination report documents flexion to 140 
degrees and extension to zero degree.  These findings 
indicate full, normal range of motion as measured by 
extension and flexion.  The January 1997 C&P examination 
report documents the examiner statement that "[the veteran] 
could fully flex the knee from 0 to 130 and it was smooth 
through [range of motion]."  It is noted that the June 1995 
VA C&P examination, the first conducted after the filing of 
the claim, does not provide specific degree measurements as 
to motion of the knee joint.  It does, however, provide that 
clinical examination of the knee is "within normal limits."  
Thus, based upon all of these findings, the right knee range 
of motion as measured in flexion/extension is normal, or 
almost nearly normal.  These findings would not alone result 
in a compensable rating under either Diagnostic Codes 5260 or 
5261.    

The Board will also address the other Diagnostic Codes that 
evaluate knee disability, which are found in 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263 (2004).  (It is 
acknowledged that the 1995 decision assigned a noncompensable 
rating based upon Diagnostic Code 5257.)  First of all, some 
of the Codes within the group numbered from 5256 to 5263 are 
clearly inapplicable to the veteran's knee disability: 5256 
(ankylosis); 5258 (semilunar cartilage, dislocated; with 
frequent locking, pain, effusion into the joint); 5259 
(cartilage, semilunar, removal of, symptomatic); 5262 
(impairment of tibia and fibula); and 5263 (genu recurvatum).  
The medical evidence simply does not show that the veteran 
has service-connected genu recurvatum or impairment of the 
tibia or fibula.  The veteran has not had surgery on the 
semilunar cartilage; nor has the cartilage itself been 
described as dislocated or otherwise symptomatic.  And, as 
documented in C&P examination findings obtained during the 
appeal, the veteran has motion in the right knee joint; he 
does not have an immobile knee joint.  As such, there is no 
ankylosis.  See in particular the October 2000 C&P report, 
which explicitly addresses negative evidence concerning these 
Codes.  

As for the remaining diagnostic code, other impairment of the 
knee, recurrent subluxation or lateral instability, is 
assigned a rating of 10, 20, or 30 percent for slight, 
moderate, and severe disability, respectively, under 
Diagnostic Code 5257.  The evidence, including the VA C&P 
findngs, do not indicate objective findings of recurrent 
subluxation or lateral instability of the right knee; he does 
not require assistive device for ambulation, although he 
apparently had used a brace before, shortly after the in-
service injury, as noted in the January 1997 C&P report.  In 
particular, the October 2000 C&P report explicitly provides 
that there is no evidence of subluxation or lateral 
instability.  Thus, even if liberally construed, these 
findings would not support a compensable rating for 
"slight" knee impairment.  

Finally, the Board considers whether this case presents other 
evidence that would support a higher rating based upon 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board acknowledges the veteran's 
report that he has "slight instability" that seems to 
worsen with the passage of time and that he has noticed 
grinding and popping in the knee.  He has pain and 
discomfort, particularly upon prolonged or strenuous 
activity, particularly given the demands of his prior in-
service job as an enforcement officer, although he is 
reportedly is retired as stated during the June 1998 Board 
hearing.  He also reported occasional tenderness, swelling, 
weakness, stiffness, inflammation, and fatigue and discomfort 
while driving.  See November 1996 statement; 1997 VA Form 9; 
Board hearing transcripts; October 2000 C&P examination 
report.  

Again, functional loss due to pain, consistent with DeLuca, 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The various C&P examination reports and 
August 2004 VA orthopedic care records document objective, 
clinical evidence of the lack of abnormal weight-bearing or 
need of an assistive device for ambulation; normal posture 
and gait; lack of marked weakness, pain, fatigue, lack of 
endurance or incoordination; lack of swelling, locking, 
effusion, or crepitus (although the veteran did report in 
August 2004 occasional giving way and aggravated symptoms 
after walking).  It also is recognized that, in August 2004, 
the role of pain in functional ability was acknowledged 
generally; however, the same VA medical record documents 
largely negative clinical evidence of DeLuca factors, and the 
veteran himself reported that his right knee is significantly 
less problematic for him than his right ankle (service 
connection is in effect for right ankle injury residuals, 
post surgery, deemed 10 percent disabling).  It appears that 
the August 2004 notation of functional limitation due to pain 
encompassed limitation of the right leg as a whole, and was 
not specific to the knee alone.  Overall, the evidence 
indicates that the range of motion, which would be affected 
by DeLuca factors, is within normal limits, and that DeLuca 
factors are, as a whole, not supported by objective, clinical 
findings.  Based upon all of these considerations, the Board 
does not find sufficient basis for a more favorable 
evaluation based upon DeLuca.  

The Board also has considered other provisions of 38 C.F.R. 
Part 4, whether or not raised by the veteran and/or his 
representative, consistent with Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  It does not find any other Code or 
provision that could be the basis for a more favorable rating 
assignment (to include separate or staged rating(s)) in this 
Fenderson claim.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004). 

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a March 2001 letter, the RO 
notified the veteran of VCAA enacted only several months 
before, and advised him that VA must make reasonable efforts 
to assist him in claim development even though the veteran 
ultimately bears the responsibility for claim substantiation.  
In March 2004, the VA Appeals Management Center (AMC) 
notified the veteran that, basically, the evidence must show 
that a service-connected disability has worsened to receive a 
higher rating for such disability.  The specific criteria 
applicable to the knee disability were previously discussed 
in the rating decision, Statement of the Case (SOC), and 
numerous Supplemental SOCs (SSOCs) issued before and after 
the March 2004 letter was sent to the veteran.  The 2004 
letter also explained that, if he provides information about 
the sources of evidence or information pertinent to the 
claim, particularly medical evidence showing that the 
disability has worsened, then VA would make reasonable 
efforts to obtain the records from the sources identified.  
It also explained, again, the veteran's and VA's claim 
development responsibilities.  Moreover, in light of the 
Board's September 2003 remand, the letter explicitly asked 
him to provide information about care providers who treated 
him for the knee disability, but he did not respond.  As for 
the "fourth element," the veteran was specifically 
requested by the March 2001 letter to submit any evidence 
that he wanted considered.  He was also provided with the 
text of 38 C.F.R. § 3.159, which, in pertinent part, requires 
VA to ask the veteran whether he has any evidence in his 
possession pertinent to the claim, in supplemental statements 
of the case (SSOC) in 2004 and 2005.

The Board acknowledges that full VCAA notice was given during 
the appeal period, long after the issuance of the unfavorable 
rating decision upon which this appeal is based.  The Board 
finds no prejudicial error occurred as a result of this 
timing defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  The 
unfavorable rating decision was issued and appeal thereof was 
perfected years before enactment of VCAA; after the law was 
enacted, appropriate notice was given.  The Pelegrini Court 
acknowledged, at p. 120, that where, as here, 38 U.S.C.A. § 
5103(a) notice was not mandated at the time of the initial RO 
denial, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  This was clearly 
provided here as to all four elements of the notice.

It also is noted that, even after the veteran was issued the 
most current (March 2005, sent in April 2005 and again in 
June 2005) SSOC and notified that he has an additional 60 
days to comment on his claim, he did not specifically claim 
that VA failed to comply with VCAA notice requirements, or 
that he has any evidence in his possession required for full 
and fair adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 203 (2005).  Rather, his accredited 
service representative submitted written argument in support 
of the appeal.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, multiple SSOCs, and duty-to-assist 
letters, why a higher rating was denied.  He was told about 
his and VA's respective claim development responsibilities in 
the VCAA letters, and was on notice that he himself has claim 
substantiation responsibility so long as the RO rating action 
remains unfavorable.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA outpatient treatment records, multiple C&P 
examination reports appropriate to an evaluation of this 
Fenderson claim (for which the appeal period covers about a 
decade), and the veteran's written statements submitted in 
support of the claim.  The veteran was given an opportunity 
to testify in connection with his claim, and he exercised his 
right to do so twice before two Board members.  The Board's 
remand directives were completed.  Based upon the foregoing, 
the Board concludes that VA has met its duty-to-assist 
obligations.     


ORDER

Entitlement to an increased disability evaluation for 
residuals of service-connected right knee sprain, currently 
evaluated as 10 percent disabling, is denied.



_____________________________	
	____________________________
MARY GALLAGHER				MARK F. HALSEY
Veterans Law Judge					Veterans Law Judge
Board of Veterans' Appeals			Board of Veterans' 
Appeals



____________________________
CONSTANCE B. TOBIAS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


